Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   April 14, 2016

The Court of Appeals hereby passes the following order:

A16A0065. CARTER v. STRICKLAND.

      Harold L. Strickland brought a negligence action against John G. Carter, in
Carter’s official capacity as Wayne County Sheriff. Sheriff Carter filed this direct
appeal from the trial court’s order denying his motion for summary judgment on the
basis of sovereign immunity. Even though the denial of the motion for summary
judgment was not a final judgment subject to direct appeal within the meaning of
OCGA § 5-6-34 (a) (1), Sheriff Carter asserted that a direct appeal was authorized by
Board of Regents &c. v. Canas, 295 Ga. App. 505 (672 SE2d 471) (2009), where this
Court found under the collateral order doctrine that a direct appeal was available from
a pre-trial order rejecting the defense of sovereign immunity. But in Rivera v.
Washington, 2016 WL 1190390 (Ga. March 25, 2016), the Supreme Court overruled
Canas and made clear that the collateral order doctrine does not authorize a direct
appeal from an order denying a motion seeking dismissal of an action on the basis of
sovereign immunity. An appeal from the trial court’s order denying summary
judgment must be brought in accordance with the interlocutory procedures in OCGA
§ 5-6-34 (b). Rivera, supra. Accordingly, this direct appeal is DISMISSED.



                                        Court of Appeals of the State of Georgia
                                                                             04/14/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.